DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 10 January 2020 which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 28 June 2019.  Claims 1-20 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a scenario that, upon detecting a preset operation, the device displays the first interface and this same preset operation also causes the display of the main interface.  This would mean that the first interface and the main interface are the same interface; however, the claim is contradictory in the previous limitation by stating that the first interface and the main interface are “different.”  It is unclear how the system can display both the main interface and the first interface with the same operation when they are different, therefore, it is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (US 2020/0233551 A1).

As for independent claim 1, Qian discloses a method comprising:
receiving a first switching operation on a setting page from a user [(e.g. see Qian paragraphs 0003, 0079, 0081 and Figs. 1 and 5) ”the mobile phone 100 currently displays an interface 101 of a "Settings" application … in response to a tapping operation of the user on a Home key or a Back key, the mobile terminal may exit the interface of the application a, and return to a home interface of the mobile terminal … the Home key is used to return to a desktop”].
switching a first interface to a main interface based on the first switching operation, the first interface and the main interface being different interfaces before switching [(e.g. see Qian paragraphs 0003, 0081, 0118) ”As shown in (a) in FIG. 5, the mobile phone 100 currently displays the interface 501 of the "WeChat" application; and as shown in (b) in FIG. 5, the mobile phone currently displays the desktop 502 of the terminal … in response to a tapping operation of the user on a Home key or a Back key, the mobile terminal may exit the interface of the application a, and return to a home interface of the mobile terminal … the Home key is used to return to a desktop”
upon that a preset operation is detected, displaying the first interface [(e.g. see Qian paragraph 0079, 0080 and Fig. 1) ”After the user taps a Recent (Recent) key 102 shown in (a) in FIG. 1, the mobile phone 100 may display, in response to the tapping operation of the user on the Recent key 102, a multi-task interface including a plurality of task windows … Then, as shown in (b) in FIG. 1, after the user taps any task window (such as the "WeChat" task window 109) in the multi-task interface 106, the mobile phone 100 may display, in response to the selection operation of the user on the "WeChat" task window 109, an interface of the "WeChat" application corresponding to the "WeChat" task window 109, for example, a WeChat interface 110 shown in (c) in FIG. 1”].
wherein the preset operation is configured to instruct a terminal to display the main interface [(e.g. see Qian paragraph 0003, 0081) ”in response to a tapping operation of the user on a Home key or a Back key, the mobile terminal may exit the interface of the application a, and return to a home interface of the mobile terminal … the Home key is used to return to a desktop”].

As for dependent claim 2, Qian discloses the method as described by claim 1 and Qian further discloses:
wherein the first interface comprises a MinusOneScreenView interface, and the method further comprises: prior to that the first switching operation on the setting  ”the mobile phone 100 currently displays an interface 101 of a "Settings" application shown in (a) in FIG. 1, and that the mobile phone 100 recently run three application programs: the "Settings" application, a "Dial-Up" application, and a "WeChat" application. After the user taps a Recent (Recent) key 102 shown in (a) in FIG. 1, the mobile phone 100 may display, in response to the tapping operation of the user on the Recent key 102, a multi-task interface including a plurality of task windows”].  Examiner interprets a minus one screen view as an interface that can be displayed and provide functions other than the main desktop.

As for dependent claim 3, Qian discloses the method as described by claim 2 and Qian further discloses:
detecting a second switching operation [(e.g. see Qian paragraph 0079 and Figs. 1 and 5) ”After the user taps a Recent (Recent) key 102 shown in (a) in FIG. 1, the mobile phone 100 may display, in response to the tapping operation of the user on the Recent key 102, a multi-task interface including a plurality of task windows”].
switching the main interface to the first interface based on the second switching operation [(e.g. see Qian paragraph 0080, 0117 and Figs. 1 and 5-7) ”the ].
recording switching information about switching from the main interface to the first interface [(e.g. see Qian paragraph 0178) ”it is assumed that the at least one application recently run by the mobile phone 100 and not closed includes the "Browser" application, the "WeChat" application, and the "Settings" application, where recent runtime of the "Browser" application is 14:20 on Sep. 28, 2017, recent runtime of the "WeChat" application is 10:25 on Sep. 28, 2017, and recent runtime of the "Settings" application is 12:36 on Sep. 28, 2017”].
upon that the switching information meets a preset condition, displaying the setting page [(e.g. see Qian paragraph 0119) ”task windows of applications included in the first interface may be arranged in ascending order of time of running the applications by the terminal”].

claim 11, Qian discloses a terminal.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.


As for dependent claim 12, Qian discloses the apparatus as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Qian discloses the apparatus as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for independent claim 20, Qian discloses a computer-readable storage medium.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0233551 A1) in view of Choi et al. (US 2018/0046346 A1).

As for dependent claim 4, Qian teaches the method as described by claim 3, but does not specifically teach wherein the displaying the setting page upon that the switching information meets the preset condition comprises: upon that a using frequency, determined based on the switching information, of the first interface meets the preset condition, displaying the setting page.  However, in the same field of invention, Choi teaches:
wherein the displaying the setting page upon that the switching information meets the preset condition comprises: upon that a using frequency, determined based on the switching information, of the first interface meets the preset condition, displaying the setting page [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial ].
Therefore, considering the teachings of Qian and Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the displaying the setting page upon that the switching information meets the preset condition comprises: upon that a using frequency, determined based on the switching information, of the first interface meets the preset condition, displaying the setting page, as taught by Choi, to the teachings of Qian because displaying applications with high frequency usage allows the user fast access to previously-executed tasks (e.g. see Choi paragraphs 0017, 0133, 0157).

As for dependent claim 14, Qian teach the apparatus as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Claims 5-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2020/0233551 A1) in view of Choi et al. (US 2018/0046346 A1) and further in view of Flores et al. (US 2009/0150545 A1).

claim 5, Qian and Choi teach the method as described by claim 4 and Qian further teaches:
wherein the recording the switching information about switching from the main interface to the first interface comprises: recording information about entry time of switching from the main interface to the first interface [(e.g. see Qian paragraph 0178) ”it is assumed that the at least one application recently run by the mobile phone 100 and not closed includes the "Browser" application, the "WeChat" application, and the "Settings" application, where recent runtime of the "Browser" application is 14:20 on Sep. 28, 2017, recent runtime of the "WeChat" application is 10:25 on Sep. 28, 2017, and recent runtime of the "Settings" application is 12:36 on Sep. 28, 2017”].

Qian and Choi do not specifically teach the method further comprises: recording information about exit time of exiting the first interface or wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time.  However, in the same field of invention, Flores teaches:
the method further comprises: recording information about exit time of exiting the first interface [(e.g. see Flores paragraph 0064) ”a portable electronic device is the recording of application usage. When each application exits, entries (also called a records or usage ].
wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time [(e.g. see Flores paragraph 0058) ”The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application”].
Therefore, considering the teachings of Qian, Choi and Flores, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the method further comprises: recording information about exit time of exiting the first interface or wherein the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time, as taught by Flores, to the teachings of Qian and Choi because tracking the actual usage of applications enables users to quickly and easily find the right, or best, applications for their needs (e.g. see Flores paragraph 0008).

As for dependent claim 6, Qian, Choi and Flores teach the method as described by claim 5, but Qian does not specifically teach wherein displaying the setting page when using the frequency, determined based on the switching information, of the first Choi teaches:
wherein displaying the setting page when using the frequency, determined based on the switching information, of the first interface meets the preset condition comprises: displaying the setting page based on the interface change instruction [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial execution screen of a currently-used application to the first task screen, can be output as the third task screen. In addition, the second condition may be one of cases associated with usage patterns, for example, when an access frequency by a user exceeds a reference value, when access frequencies by users to a corresponding application are high, when a use time exceeds a reference time”].

Qian and Choi do not specifically teach reporting the information about the entry time and the information about the exit time to a server or receiving an interface change instruction which is sent by the server when the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time to meet the preset condition.  However, Flores teaches:
reporting the information about the entry time and the information about the exit time to a server [(e.g. see Flores paragraph 0055) ”Every time an application exits, usage information about that application is stored on the electronic device in a usage database, including the number of times each application is used as well as the total amount of time spent in the application. The data is uploaded to a host computer during a synchronization operation and then transmitted to a server. Alternatively, the electronic device can transmit directly to a server”].
receiving an interface change instruction which is sent by the server when the using frequency of the first interface is determined according to the information about the entry time and the information about the exit time to meet the preset condition [(e.g. see Flores paragraph 0058) ”The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Qian, Choi and Flores teach the method as described by claim 5, but Qian does not specifically teach determining the using frequency of the Choi teaches:
determining the using frequency of the first interface according to the number of times of use of the first interface [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial execution screen of a currently-used application to the first task screen, can be output as the third task screen. In addition, the second condition may be one of cases associated with usage patterns, for example, when an access frequency by a user exceeds a reference value, when access frequencies by users to a corresponding application are high, when a use time exceeds a reference time”].

Qian and Choi do not specifically teach wherein the determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once.  However, Flores teaches:
wherein the determining the using frequency of the first interface according to the information about the entry time and the information about the exit time  ”a portable electronic device is the recording of application usage. When each application exits, entries (also called a records or usage records) for that application in the usage database are retrieved and updated. In these records, the application count is incremented, and the amount of time spent in that application is added to the total already stored … The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 8, Qian teaches the method as described by claim 1, but does not specifically teach wherein the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a global setting into a second index of the first interface.  However, Choi teaches:
wherein the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a global setting into a second index of the first interface [(e.g. see Choi paragraphs  ”Next, FIG. 10 illustrates an example of fast recovering a setting-changed state of the home screen 151 to a setting state before the change using the back key. As illustrated in FIG. 10, in an output state of a home screen 1001 on the display unit 151, settings for the home screen 1001 may variously be changed according to user manipulations. For example, at least one of a background image of the home screen 1001, an arrangement of icons, an edition of icons, a background image of a lock screen and the like may be changed … Thus, the controller 180 can store setting values before change and pre-applied setting values in a temporary memory and the like for at least a preset time, and then extract associated information when a touch input is applied to the back key 123. According to this embodiment, the pre-applied setting values can be recovered more easily and fast using the back key 123 without having to change setting values changed on the home screen by entering an edit mode”].
The motivation to combine is the same as that used for claim 4.

Qian and Choi do not specifically teach the displaying the first interface upon that preset operation is detected comprises: upon that the preset operation is detected under any user account, displaying the first interface.  However, Flores teaches:
the displaying the first interface upon that preset operation is detected comprises: upon that the preset operation is detected under any user account, displaying the first interface [(e.g. see Flores paragraphs 0058, 0065) ”The figure shows two decision points: (1) one based on whether usage monitoring is globally enabled 520, thereby allowing a user to completely disable usage statistics gathering; and (2) one based on whether usage monitoring is enabled for a particular application 522, thereby allowing a user to disable gathering of usage statistics for any application the user chooses. Both of these decisions 520 and 522 are based on preference data that are saved in the portable electronic device 100. If either status bit indicates the monitoring feature is not enabled, the corresponding application is run 524 without collecting usage statistics … The application usage viewer is designed to allow users to track statistics of their personal application usage. The viewer accesses the total usage list in the usage database to retrieve the information to display. The main user interface of the viewer consists of a table displaying the usage statistics. The viewer shows the application name with the number of times the application has been accessed, and/or the amount of time spent in each application. The view can be sorted by the most used application, by the ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 9, Qian teaches the method as described by claim 1, but does not specifically teach the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a user setting of a target user account into a second index of the first interface.  However, Choi teaches:
the switching the first interface to the main interface comprises: modifying a first index of the main interface in a desktop configuration field in a user setting of a target user account into a second index of the first interface [(e.g. see Choi paragraphs 0180-0184) ”Next, FIG. 10 illustrates an example of fast recovering a setting-changed state of the home screen 151 to a setting state before the change using the back key. As illustrated in FIG. 10, in an output state of a home screen 1001 on the display unit 151, settings for the home screen 1001 may variously be changed according to user manipulations. For example, at least one of a background image of the home screen 1001, an arrangement of icons, an edition of icons, a background image of a lock screen and the like may be changed … Thus, the controller 180 can store setting values before change and pre-applied setting values in a temporary memory and the like for at least a ].
The motivation to combine is the same as that used for claim 4.

Qian and Choi do not specifically teach the displaying the first interface upon that the preset operation is detected comprises: upon that the preset operation is detected under the target user account, displaying the first interface.  However, Flores teaches:
the displaying the first interface upon that the preset operation is detected comprises: upon that the preset operation is detected under the target user account, displaying the first interface [(e.g. see Flores paragraphs 0058, 0065) ”The figure shows two decision points: (1) one based on whether usage monitoring is globally enabled 520, thereby allowing a user to completely disable usage statistics gathering; and (2) one based on whether usage monitoring is enabled for a particular application 522, thereby allowing a user to disable gathering of usage statistics for any application the user chooses. Both of these decisions 520 and 522 are based on preference data that are saved in the portable electronic device 100. If either status bit indicates the monitoring feature is not enabled, the ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 10, Qian, Choi and Flores teach the method as described by claim 6, but Qian does not specifically teach determining the using frequency of the first interface according to the number of times of use of the first interface.  However, Choi teaches:
determining the using frequency of the first interface according to the number of times of use of the first interface [(e.g. see Choi paragraph 0157) ”regardless of whether or not the first task screen meets the predetermined condition, a screen of an execution step, which meets a second condition, among task screens displayed while moving (turning over) from an initial ].

Qian and Choi do not specifically teach wherein determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once.  However, Flores teaches:
wherein determining the using frequency of the first interface according to the information about the entry time and the information about the exit time comprises: responsive to that a difference between the exit time and the entry time is greater than a preset duration, determining that switching from the main interface to the first interface is use of the first interface once [(e.g. see Flores paragraphs 0058, 0064) ”a portable electronic device is the recording of application usage. When each application exits, entries (also called a records or usage records) for that application in the usage database are retrieved and updated. In these records, the application count is ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 15, Qian, Choi and Flores teach the apparatus as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 16, Qian, Choi and Flores teach the apparatus as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 17, Qian, Choi and Flores teach the apparatus as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 18, Qian teaches the apparatus as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

claim 19, Qian teaches the apparatus as described in claim 11; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2010/0248787 A1 issued to Smuga et al. on 30 September 2010.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. dynamic task switcher).
U.S. PGPub 2014/0201660 A1 issued to Clausen et al. on 17 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. interactive task switcher).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174